        Case 4:18-cv-00066-JEG-CFB Document 11 Filed 11/07/18 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA
                                   CENTRAL DIVISION

 HILTON BARJOLO,

                 Plaintiff,                                No. 4:18-cv-00066-JEG-CFB

 vs.                                                 REPORT AND RECOMMENDATION

 COMMUNITY LIVING SERVICES, INC.,

                 Defendants.

        Based upon a review of the file, the Court FINDS:
        1. On July 13, 2018, the Plaintiff reported that this case was dismissed, and requested 30
days to submit closing documents. (ECF No. 6) The Complaint was filed March 2, 2018 (ECF
No. 1); Defendant filed an Answer on April 23, 2018 (ECF No. 3). Defendant is not represented
by counsel; as a pro se party, Defendant cannot participate in electronic filing without leave of
court. As a corporation, Defendant must be represented by counsel.
        2. The parties were granted until August 13, 2018, to submit closing documents (ECF
No. 6). The parties were notified that pursuant to Local Rule 41(c), that the case would be
dismissed if closing documents were not filed. No closing documents were filed by August 13,
2018.
        3. The Court on its own motion, granted the parties an extension of time to September
10, 2018, to file closing documents (ECF 7). In this Order, the parties were advised that if
closing documents were not filed, they would have to show cause why the case should not be
dismissed.
        4. On September 20, 2018, (ECF 8) the parties were again given notice pursuant to
Local Rule 41(b) and (c), and Fed. R. Civ. P. 16 that they were required to show cause by
October 5, 2018, as to why this case should not be dismissed. The parties were provided a copy



                                                 1
       Case 4:18-cv-00066-JEG-CFB Document 11 Filed 11/07/18 Page 2 of 3




of Local Rule 41(c), and advised that the case would be dismissed with prejudice on October 9,
2018, unless good cause was shown.
       5. In response to Plaintiff’s request for additional time (ECF 9), the Court granted the
parties to November 1, 2018, to file closing documents (ECF 10). No closing documents have
been filed.
                             RECOMMENDATION AND ORDER

       IT IS RESPECTFULLY RECOMMENDED, pursuant to Fed. Rls. Civ. P. 16, 41, and

Local Rule 41(b), that this case be dismissed with prejudice.

       IT IS ORDERED that by November 21, 2018, any party must file written objections with

the District Court, under 28 U.S.C. § 636(b)(1), unless an extension of time for good cause is

obtained. Thompson v. Nix, 897 F.2d 356, 357 (8th Cir. 1990) (per curiam); Halpin v. Shalala,

999 F.2d 342, 345 & n.1, 346 (8th Cir. 1993). The Court will freely grant such extensions.

Martin v. Ellandson, 122 F. Supp. 2d 1017, 1025 (S.D. Iowa 2000). Any objections filed must

identify the specific portions of the Report and Recommendation and relevant portions of the

record to which the objections are made and set forth the basis for such objections. See Fed. R.

Civ. P. 72; Thompson, 897 F.2d at 357; Martin, 122 F. Supp. 2d at 1025. Failure to timely file

objections may constitute a waiver of a party’s right to appeal questions of fact. Thomas v. Arn,

474 U.S. 140, 155 (1985); United States v. Newton, 259 F.3d 964, 966 (8th Cir. 2001) (citing

Griffini v. Mitchell, 31 F.3d 690, 692 (8th Cir. 1994)).

       IT IS SO ORDERED.
       Dated this 7th day of November, 2018.




                                                 2
Case 4:18-cv-00066-JEG-CFB Document 11 Filed 11/07/18 Page 3 of 3




                               3
